Citation Nr: 0518885	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  98-14 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
an amnestic disorder.


REPRESENTATION

Appellant represented by:  Jack F. Karpf, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse in January 1999; appellant in January 
2005.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from September 1987 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The RO, in pertinent part, granted 
entitlement to service connection for an amnestic disorder, 
evaluated as 10 percent disabling from July 1997.  The 
veteran expressed disagreement with the assigned rating.  
During the appeal, the veteran moved, and jurisdiction of the 
claim was transferred to the Newark, New Jersey, RO.

In a February 1999 rating decision, the Newark RO increased 
the assigned disability rating to 30 percent, effective from 
July 1997.  In AB v. Brown, 6 Vet. App. 35 (1993), however, 
the United States Court of Appeals for Veterans Claims 
(Court) held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available has been awarded.

The veteran presented testimony at a personal hearing at the 
Newark RO in January 1999.  A copy of the hearing transcript 
was placed in the claim file.  

The Board remanded the case in March 2000 for additional 
development.  In a supplemental statement of the case (SSOC) 
in September 2002 the RO confirmed and continued an initial 
30 percent disability evaluation for amnestic disorder.  

The Board issued a decision in February 2003 which was 
subsequently vacated by a June 2005 decision because, prior 
to the February 2003 decision, the veteran had requested a 
personal hearing before a Veterans Law Judge.




The veteran presented testimony at a Travel Board hearing in 
January 2005 at the Philadelphia RO, before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript was 
placed in the claims file.  

At his hearing, the veteran stated that his attorney was to 
represent him for the limited purpose of the present appeal, 
solely on the issue of entitlement to an initial rating in 
excess of 30 percent for amnestic disorder.  The veteran did 
not remove the pending appointment in the claims file in 
favor of the New Jersey Department of Military and Veterans 
Affairs, for any other VA benefits matters.

The case has been returned to the Board for further appellate 
review; however, further development is needed.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action is required on his part.

Argument presented at the January 2005 hearing by the 
veteran's attorney on the issue of entitlement to a total 
disability rating based on individual unemployability is 
considered an informal claim for that benefit, and is 
referred to the agency of original jurisdiction for 
appropriate development.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).




Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Initially, the Board notes that service medical records show 
that, when the veteran was examined in January 1996 at 
Tripler Army Medical Center, he reported having joined the 
U.S. Marine Corps in 1978 and serving for one year, after 
which he was in the Reserves for five years.  When seen at a 
VA Mental Health Clinic in February 1998, the veteran 
reported that from 1979 to 1981 he had nine months of active 
duty with the U.S. Marine Corps and one year of Reserve duty.  
Then from 1981 to 1985 he served with the Air National Guard.  
The veteran's DD Form 214 for the period of service from 
September 1987 to July 1997 indicates prior active service of 
approximately nine months, and prior inactive service of 
approximately five years and 10 months.  Service medical 
records for these prior periods of active and inactive 
service are not of record, and should be requested.  

The veteran seeks an initial evaluation greater than 30 
percent for service-connected amnestic disorder.  Service 
medical records show that he was seen for complaints of 
memory loss, and, after examination in January 1996 and 
February 1997, he was diagnosed with amnestic disorder.  
Post-service, the veteran was afforded a VA Compensation and 
Pension examination in September 1997, at which he complained 
of memory problems and an amnestic disorder was diagnosed.  
Private medical records show that post-service he was 
diagnosed with adult attention deficit hyperactivity disorder 
(ADHD) and attention deficit disorder (ADD).




A medical statement from a neuro-cognitive learning 
consultant in September 2001 indicated that he was adjusting 
the veteran's medication which was being prescribed to treat 
ADD and possible significant and outstanding learning 
disabilities.  In a VA C&P examination in October 2003, the 
examiner diagnosed ADHD.  The examiner stated that it was 
difficult to sustain a diagnosis of amnestic disorder in the 
face of the mental status examination that was present at the 
time of the examination.  It is not clear whether the 
diagnosis of the veteran's mental disorder shown in service 
in 1997 and diagnosed as amnestic disorder has been re-
characterized as ADD, ADHD, and learning disabilities, or 
whether, in fact, these are distinct mental disorders.  As it 
is not clear from the available records what the change of 
diagnosis represents, the RO needs to request a medical 
determination.  

The Board also notes that the October 2003 VA C&P examination 
report has not been reviewed by the RO, as it had been 
conducted after the issuance of the February 2003 Board 
decision, now vacated.   

Our review further finds that, when the veteran was provided 
a VA mental disorders examination in August 2002, the 
examiner diagnosed dysthymic disorder, in remission, and 
stated that was the clear psychiatric diagnosis.  The 
neurological diagnosis, which may or may not include ADHD and 
sleep apnea, needed to be evaluated by a neurologist.  It 
does not appear that the veteran was afforded a neurological 
evaluation.  

At the veteran's hearing before the undersigned in January 
2005, he testified that he had been denied VA vocational 
rehabilitation training about five years earlier.  The Board 
notes that, in a rating decision in July 1997, entitlement to 
vocational rehabilitation was not established.  However, the 
record does not contain more recent records pertaining to a 
request for vocational rehabilitation.  The RO should request 
any records regarding such a request, or a vocational 
rehabilitation folder for the veteran.  




Also at his hearing the veteran testified that he had worked 
for an employer "last winter" who told him that he lost 
more money on the veteran than what the veteran had made for 
him.  The RO should assist the veteran in requesting an 
evidentiary statement from this past employer.    

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request service medical 
records for the veteran's prior period of active 
service in the U.S. Marine Corps in 1978/1979 
and for a subsequent period of reserve duty, and 
for service with the Air National Guard from 
1981 to 1985.  Any records received should be 
attached to the claims file.

2.  Then, the veteran should be scheduled for VA 
psychiatric and neurological examinations to 
reconcile the diagnoses of any amnestic 
disorder, ADD, ADHD, learning disabilities, or 
other psychiatric or neurological disorder 
currently found to be present.  All indicated 
tests and studies should be conducted, and all 
clinical findings reported in detail.  

a.  The examiner(s) should express an opinion 
as to whether the new diagnoses of ADD, ADHD, 
learning disabilities, dysthymic disorder and 
any other currently diagnosed psychiatric 
disorder represent progression of the prior 
diagnosis of amnestic disorder, correction of 
an error in the prior diagnosis, or 
development of a new and separate condition.

b.  The examiner(s) must also discuss the 
effect, if any, of the veteran's amnestic 
disorder, or if this is no longer accurate, 
the correct diagnosis for the veteran's 
service-connected condition, as opposed to 
any nonservice-connected psychiatric or 
physical disorders, on his social and 
industrial adaptability.  If it is medically 
impossible to distinguish symptoms resulting 
from the various disorders, the examiners 
should specifically state so in the 
examination report.

c.  The examiner(s) should assign a Global 
Assessment of Functioning (GAF) score for the 
veteran's service-connected psychiatric 
disorder consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV) and explain the significance 
of the score.

4.  After securing the necessary identifying 
information from the veteran, the RO should 
request information from his employer for whom 
he worked "last winter" as stated at his 
hearing regarding the termination of his 
employment.  

5.  After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should re-adjudicate the veteran's 
claim.  If any benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and discussion 
of all pertinent regulations since the September 
2002 statement of the case.  An appropriate 
period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


